Citation Nr: 0109460	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and generalized anxiety 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Board notes that the veteran was scheduled for 
a hearing before a traveling Member of the Board, to be 
conducted on February 26, 2001.  According to a note written 
by the Member of the Board, the veteran cancelled his 
requested hearing.  As such, the Board will now consider the 
veteran's appeal.


REMAND

In April 1998, the RO received from the National Personnel 
Records Center (NPRC) a packet of the veteran's service 
medical records.  In April and October 1998 rating decisions, 
the RO denied the veteran's claim of entitlement to service 
connection for a mental disorder, hearing loss, and tinnitus 
based, in part, on the absence of any treatment or diagnosis 
of these claimed disorders while the veteran was in service.  
In effect, the veteran's service medical records were silent 
as to all three disorders.

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in February 1999, the veteran specifically 
stated that he believed that his service medical records were 
incomplete.  He felt that VA should try to find all of his 
service medical records to support his claim.  The RO took no 
action in response to this statement and did not once again 
request the veteran's complete service medical records from 
NPRC.  Upon review of the packet of service medical records, 
the Board notes that the veteran's enlistment and discharge 
examinations are contained therein, as well as two pages of 
sick call treatment notes that document infrequent treatment.  
In this respect, in light of the veteran's statement, the 
Board stresses that current law (including case law) requires 
such a request.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

Further, a review of the veteran's claims file reveals that 
no pertinent VA examinations have been conducted in order to 
confirm the presence of hearing loss, tinnitus, and a mental 
disorder and to discuss their relationship, if any, to the 
veteran's service.  Pursuant to VA's newly defined duty to 
assist, such examinations must be scheduled and conducted.  
See Veterans Claims Assistance Act of 2000, supra.

Therefore, in light of the above, the issues of entitlement 
to service connection for a psychiatric disorder, to include 
depression and generalized anxiety disorder; entitlement to 
service connection for hearing loss; and entitlement to 
service connection for tinnitus will not be decided, pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's claimed hearing loss, 
tinnitus, and mental health, should be 
obtained and incorporated into the 
veteran's claims file.  

2.  The RO should also request from NPRC 
the veteran's service medical records and 
any other available service personnel 
records.  If no response is received from 
NPRC after a reasonable amount of time 
has passed, the RO should once again 
submit a request to NPRC.  The RO must 
document its efforts in this regard and 
any responses received.  If additional 
records are forwarded to the RO, they 
should be incorporated into the veteran's 
claims file.

3.  Subsequent to accomplishment of the 
above, a VA audiometric examination 
should be scheduled and conducted in 
order to determine the presence and 
etiology and onset of the veteran's 
claimed hearing loss and tinnitus.  All 
suggested studies should be conducted, 
and all findings recorded in detail.  
Additionally, the examiner should elicit 
a detailed history from the veteran as to 
his claimed hearing loss and tinnitus, 
including in-service and post-service 
exposure to noise.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss and tinnitus, if present, 
are related to his service.  The examiner 
should provide the rationale for any 
opinions expressed.  If the examiner 
cannot express an opinion without resort 
to speculation, he or she should so 
state.

A VA mental disorders examination should 
also be scheduled and conducted in order 
to clarify the diagnosis of the veteran's 
claimed mental disorder and its onset and 
any relationship to service.  Again, all 
suggested studies should be conducted, 
and all findings recorded in detail.  The 
examiner should elicit a detailed history 
as to the veteran's mental health.  The 
examiner should discuss the appropriate 
diagnosis, if any, and offer an opinion 
as to whether it is at least as likely as 
not that the veteran's mental disorder, 
if present, is related to his service.  
The examiner should provide the rationale 
for any opinions expressed.  If the 
examiner cannot express an opinion 
without resort to speculation, he or she 
should so state.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.  The examiners must note 
that they have reviewed the claims file.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the  respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for hearing 
loss, tinnitus, and a psychiatric 
disorder, considering all pertinent law 
and regulations, in light of any 
additional treatment records obtained, 
any additional service medical records 
and service personnel records obtained, 
and the examination reports and any 
opinions expressed therein.  

If the veteran's claim remains in a 
denied status as to any issue on appeal, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




